Hallam, J.
This is an action to recover wages. Plaintiff worked for defendant as a farm laborer from May 18 to September 22, 1915. The monthly wage was agreed upon. The amount earned aggregated $120. Only $12.50 has been paid. The court gave judgment for the balance. The work was satisfactorily done. The only defense pleaded is that plaintiff hired out to defendant “'for a period extending * * * until after the harvest of crops was fully completed,” that the wages were “to be paid only when work was finished,” and that plaintiff quit without cause before that time. In other words, the claim is that there was an entire contract of hiring for the season, no pay to be due until the season was over, and that plaintiff did not fully perform his contract. The defense pleaded was a good one, but the court found that it was not proven. The evidence is in conflict. Plaintiff denies such a contract in positive terms. The evidence of defendant as to what the parties agreed was for some reason stricken out without objection. Defendant’s son testified to admissions made by plaintiff of an entire contract. The parties admittedly did not act on the theory that no payment was to be due until the end of the season. Payments from time to time were repeatedly offered and promised by defendant, and some were made. The evidence abundantly sustains the finding of the trial court that no definite period of hiring was agreed.
Order affirmed.